UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1760



LAWRENCE K. SILVA, Ph. D.,

                                            Plaintiff - Appellant,

          versus


BOWIE STATE UNIVERSITY, part of the University
System of Maryland,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-04-
1984-RWT)


Submitted:   January 25, 2006          Decided:     February 10, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Lawrence K. Silva, Appellant Pro Se. Sara Slaff, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lawrence    K.    Silva   filed   a   second     amended   complaint

against   Bowie   State     University   (“BSU”),     his    former   employer,

alleging that BSU terminated him in retaliation for engaging in

protected activity, in violation of Title VII of the Civil Rights

Act of 1964, as amended.       BSU moved to dismiss the complaint under

Fed. R. Civ. P. 12(b)(6), for failure to state a claim upon which

relief may be granted.       The district court concluded that it need

not convert the motion to dismiss to a motion for summary judgment

under Fed. R. Civ. P. 56.            The court then granted BSU’s Rule

12(b)(6) motion, finding that, as a matter of law, BSU’s request

for Silva to undergo a medical examination was not an adverse

employment action.     The court also concluded that Silva failed to

state a prima facie case of retaliatory discharge, finding that

there was no causal connection between his protected activity and

the termination because BSU terminated him for refusing to undergo

the   medical     evaluation--not     for    filing       his   discrimination

complaint.    Silva appeals.     We affirm in part, vacate in part, and

remand for further proceedings.

           Silva asserts on appeal that the district court erred by

failing to convert the motion to dismiss into a motion for summary

judgment and that the court erred by finding that the request for

a medical examination was not an adverse employment action.                  We

have reviewed the record and find no reversible error relating to


                                     - 2 -
these   issues.    Accordingly,     we     affirm   these    portions    of    the

district court’s order for the reasons stated by the court at the

hearing held on June 21, 2005.            See Silva v. Bowie State Univ.,

No. CA-04-1984-RWT (D. Md. June 22, 2005).

           Next, Silva asserts that the district court erred in

granting BSU’s motion to dismiss his retaliatory discharge claim on

the grounds that there was no causal connection between the filing

of his complaint with BSU’s Equal Employment Opportunity (“EEO”)

officer and the termination and that insubordination was the reason

for his termination.     We review de novo a Rule 12(b)(6) dismissal,

“accept[ing] as true the factual allegations of the challenged

complaint and . . . view[ing] those allegations in the light most

favorable to the plaintiff.”        Lambeth v. Bd. of Comm’rs, 407 F.3d

266, 268 (4th Cir. 2005) (citations omitted).             “[A] district court

may dismiss a complaint for failure to state a claim only if it

appears beyond doubt that the plaintiff can prove no set of facts

that would entitle him to relief.”          Id.

             To state a prima facie case of retaliation, Silva must

show that (1) he engaged in a protected activity; (2) an adverse

employment action was taken against him; and (3) there was a causal

connection between the first two elements.              Price v. Thompson, 380

F.3d 209, 212 (4th Cir. 2004).        In determining whether there is a

causal connection between the protected activity and the adverse

employment    action   sufficient    to    state    a   prima   facie   case   of


                                    - 3 -
retaliation, we have “held that a causal connection . . . exists

where the employer takes an adverse employment action against an

employee shortly after learning of the protected activity.” Id. at

213.

             Here, Silva contacted the EEO officer on January 26,

2003.    BSU terminated him on April 8, 2003--about ten weeks later.

Because “[t]he burden of establishing a prima facie case . . . is

not onerous,” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

253 (1981), we find that the ten-week lapse of time sufficiently

established a prima facie case of retaliation.                         See King v.

Rumsfeld, 328 F.3d 145, 151 & n.5 (4th Cir. 2003) (concluding that

ten weeks between protected activity and adverse employment action

“gives rise to a sufficient inference of causation to satisfy the

prima facie requirement” but noting that “[t]his length of time .

.   .   is   sufficiently   long     so   as   to    weaken       significantly   the

inference     of   causation   between     the      two    events”).      Thus,   the

district court erred in granting BSU’s motion to dismiss Silva’s

retaliatory discharge claim.

             Accordingly, we vacate that portion of the district

court’s order and remand for further proceedings. We dispense with

oral    argument    because    the    facts      and      legal    contentions    are




                                      - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                 AFFIRMED IN PART,
                                                  VACATED IN PART,
                                                      AND REMANDED




                              - 5 -